IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RONALD D. PERRYMAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-4336

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 7, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Ronald D. Perryman, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is dismissed as

untimely filed. See Fla. R. App. P. 9.141(d)(5).

WETHERELL, RAY, and WINSOR, JJ., CONCUR.